



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Horsford, 2018 ONCA 639

DATE: 20180716

DOCKET: M49148 & M49157 (C62648)

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Devon Horsford

Appellant

Matthew Gourlay duty counsel

Ian Bell, for the respondent

Heard: July 10, 2018

REASONS FOR DECISION

[1]

Devon Horsford brings this motion to re-instate
    his appeal from conviction and to seek an extension of time to seek leave to
    appeal his sentence.

[2]

Mr. Horsford was convicted in 2016. His then
    counsel Daniel Santoro filed a Notice of Appeal within the required time. He
    was sentenced thereafter and no appeal from sentence was filed.

[3]

On March 8, 2018, Mr. Santoro filed a Notice of
    Abandonment of the appeal. Mr. Horsford submits that he did not give
    instructions to abandon the appeal. Mr. Santoro confirmed by email to the Pro Bono
    Inmate Appeal Program that the instructions came from Mr. Horsfords brother,
    not Mr. Horsford.

[4]

Under these circumstances, the Crown does not
    oppose the requests.

[5]

We are satisfied that Mr. Horsford intended to
    pursue his appeal and did not realize that a separate notice was required for
    leave to appeal his sentence. There is no prejudice to the Crown.

[6]

Mr. Horsfords conviction appeal is re-instated
    and the appeal may include leave to appeal sentence. He is in the process of
    retaining counsel.

[7]

The matter is adjourned to October 2, 2018 to be
    spoken to.

M.L. Benotto J.A.

G.T.
    Trotter J.A.

David M. Paciocco
    J.A.


